Citation Nr: 0825069	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  97-26 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for Reiter's syndrome, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The veteran served on active duty from December 1972 to 
August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  The Board previously remanded this case 
in September 2006 and September 2007.


FINDING OF FACT

The veteran's service-connected Reiter's syndrome has not 
been shown to be productive of symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring three or more times a year; moreover, 
recent VA examinations have distinguished this disorder from 
the separately diagnosed fibromyalgia and chronic fatigue 
syndrome (CFS) and have indicated separate diagnoses for 
degenerative changes of the ankles, cervical spine, 
lumbosacral spine, and shoulders.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
Reiter's syndrome have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.20, 4.27, 4.71a, Diagnostic Code 5002 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, as here, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In the present case, the veteran's service-connected Reiter's 
syndrome has been evaluated at the 20 percent rate by analogy 
under 38 C.F.R. § 4.71a, Diagnostic Code 5002, addressing 
rheumatoid arthritis (atrophic) since 1976.  See 38 C.F.R. 
§§ 4.20, 4.27.  A disability that has been continuously rated 
at or above any level of evaluation for 20 or more years for 
VA compensation purposes will not be reduced below that level 
unless it is shown that the rating was based on fraud.  Thus, 
the current 20 percent rating is now protected.  See 
38 U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951(b) (2007). 

Under Diagnostic Code 5002, rheumatoid arthritis as an active 
process is assigned a 20 percent evaluation in cases of one 
or two exacerbations per year in a well-established 
diagnosis.  A 40 percent evaluation contemplates symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year.  A 60 percent evaluation is assigned in cases less than 
the criteria for a 100 percent evaluation but with weight 
loss and anemia productive of severe impairment of health or 
severely incapacitating exacerbations occurring four or more 
times a year or a lesser number over prolonged periods.  A 
100 percent evaluation is warranted in cases with 
constitutional manifestations associated with active joint 
involvement, totally incapacitating.  Id.

For residuals such as limitation of motion or ankylosis, 
favorable or unfavorable, a rating is to be made under the 
appropriate diagnostic codes for the specific joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
codes a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under Diagnostic Code 
5002.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.

Additionally, the ratings for the active process will not be 
combined with the residual ratings for limitation of motion 
or ankylosis.  Rather, the higher evaluation is to be 
assigned.  Id.

II.  Evidence and analysis

In conjunction with the current appeal, the veteran has 
asserted that his Reiter's syndrome has resulted in 
significant limitations in his daily functioning.  During his 
May 2006 Travel Board hearing, he indicated that he was no 
longer able to work at his previous job with a peanut company 
and that he had trouble with such household tasks as lawn 
mowing and washing dishes.  He testified that he had not held 
down a permanent job since February 2005 but was presently 
self-employed picking up aluminum cans.

The veteran's first VA orthopedic examination in conjunction 
with this appeal was conducted in February 1996.  During this 
examination, he reported increased pain with swelling of the 
joints of the hands, knees, and ankles; and increased back 
pain.  The examination revealed increased limited motion of 
the back secondary to pain, with most joints having full 
range of motion and good strength.  There was no evidence of 
swelling.  A diagnosis of Reiter's syndrome was rendered.

A second VA orthopedic examination, from May 1998, revealed 
slight swelling and increased temperature of the hands, but 
none in the other joints.  A physical examination revealed 
mild loss of function of the lumbosacral spine, knees, 
ankles, shoulders, and hands due to pain.  Most joint motions 
were noted to be within normal limits, with exceptions 
including active lumbosacral spine flexion to 65 degrees; 
bilateral shoulder abduction to 95 degrees, external rotation 
to 40 degrees, and internal rotation to 80 degrees; and 
extension of the fingers to only 20 degrees.  See 38 C.F.R. 
§ 4.71a, Plates I and II (listing normal range of motion 
measurements for joints) and Diagnostic Codes 5235-5242, Note 
(2) (listing normal motion measurements for the spine).  X-
rays of the hands, feet, knees, shoulders, and the lumbar 
spine were normal.  The examiner rendered a diagnosis of 
rheumatoid arthritis, which was noted as a "logical 
progression" of the service-connected Reiter's syndrome.  
The examiner further noted that it was hard to explain the 
lack of x-ray findings in this disease, which had gone on for 
approximately two decades; some substantial x-ray evidence of 
rheumatoid arthritis would have been expected at that time.

A third VA orthopedic examination was conducted in May 2000, 
at which time the veteran complained of pain and stiffness in 
the ankles, knees, elbows, and shoulders; and numbness in the 
right hand.  Range of motion testing of the ankles revealed 
normal plantar flexion to 45 degrees but dorsiflexion limited 
to 10 degrees.  Range of motion of both knees was from zero 
to 135 degrees.  Bilateral wrist dorsiflexion and palmar 
flexion were limited to 60 degrees, with normal ulnar 
deviation to 45 degrees and radial deviation to 20 degrees.  
Both elbows had extension to zero degrees and flexion to 140 
degrees.  The examination also revealed limitation of motion 
of the shoulders, including flexion to 160 degrees, abduction 
to 90 degrees, and internal rotation to 80 degrees, as well 
as normal external rotation to 90 degrees.  These motions 
revealed pain at or near the extremes of motion of the 
ankles, knees, wrists, elbows, and shoulders.  There was also 
mild tenderness over the shoulders, ankles, knees, and 
elbows.  Phalen's sign was positive bilaterally, and the 
veteran walked independently but with a mild limp.  X-rays 
showed tiny olecranon spurs of the elbows, a 1.4 centimeter 
marginated round density in the right humeral neck, and small 
plantar calcaneal spurs of the ankles.  The diagnoses 
included bilateral hallux valgus, bilateral retrocalcaneal 
spurs, an arthralgia of both elbows secondary to olecranon 
spurs, an arthralgia of the wrists with normal x-ray 
findings, an arthralgia of both knees with normal x-ray 
findings, an arthralgia of the left shoulder with normal x-
ray findings, an arthralgia of the right shoulder with an x-
ray finding of a 1.4 centimeter marginated round density in 
the right humeral neck, and an arthralgia of the ankles 
secondary to plantar and calcaneal spurs.  The examination 
report also indicates right carpal tunnel syndrome and status 
post left carpal tunnel release.

The veteran underwent a VA fibromyalgia examination in 
January 2003, the report of which indicates that the examiner 
was to consider the question of whether fibromyalgia 
represented a progression of Reiter's syndrome.  The 
musculoskeletal portion of the examination revealed cold feet 
and pain in the ankles, with dorsiflexion to 10 degrees, 
plantar flexion to 45 degrees, eversion to 20 degrees, and 
inversion to 30 degrees bilaterally.  There was mild crepitus 
in the ankles and knees.  Range of motion testing revealed 
bilateral extension to zero degrees, left knee flexion to 128 
degrees, and right knee flexion to 130 degrees.  There was 
quadriceps atrophy of the right knee and very limited pain 
with palpation of the trigger points.  The veteran's sed rate 
was noted to be 17, and his rheumatoid factor was negative.  
X-rays of the knees and ankles were within normal limits.  
The examiner noted current fibromyalgia and CFS but stated, 
after a review of the veteran's records, that there was "no 
documentation found to support progression of Reiter's to 
fibromyalgia."  

In July 2004, the veteran underwent a privately-conducted 
examination for VA purposes.  The examiner noted muscular 
pain in the spine and extremities, with four tender points 
detected "that are posterior neck and upper back."  Range 
of motion testing of the shoulders revealed loss of motion 
bilaterally, with flexion to 140 degrees, abduction to 90 
degrees, external rotation to 70 degrees, internal rotation 
to 80 degrees, and pain at those extremes of motion.  Range 
of motion testing of the elbows, wrists, knees, and ankles 
was unremarkable in terms of loss of motion and pain.  With 
the hips, both adduction and internal rotation were limited 
to 20 degrees bilaterally, with pain at those extremes; left 
abduction was limited to 25 degrees, with pain at that 
extreme; and left external rotation was limited to 50 
degrees, with pain at 45 degrees bilaterally.  The feet were 
tender, with diabetic shoes noted to be required.  The 
examiner noted no change in the diagnosis of Reiter's 
syndrome and found that, while retrocalcaneal exostosis (for 
which service connection was separately established for both 
the left and right heels in a December 2005 rating decision) 
was related to Reiter's syndrome, there was no relationship 
of either fibromyalgia or CFS to Reiter's syndrome.  The 
examiner cited to several of the veteran's in-service and 
post-service medical records in conjunction with these 
determinations.

The veteran's most recent VA orthopedic examination was 
conducted in January 2007, with an examiner who reviewed his 
claims file.  The examination revealed limitation of motion 
of the cervical spine, with flexion to 25 degrees, extension 
to less than 10 degrees, left rotation to 40 degrees, and 
right rotation to 50 degrees.  Range of motion testing of the 
shoulders revealed left flexion to 150 degrees, right flexion 
to 130 degrees, left abduction to 90 degrees, right abduction 
to 85 degrees, bilateral extension to 30 degrees, left 
internal rotation to 45 degrees, right internal rotation to 
35 degrees, left external rotation to 65 degrees, right 
external rotation to 60 degrees, and pain with most motions.  
The examination of the elbows and wrists was unremarkable in 
terms of limitation of motion and pain symptoms.  With the 
hands, there was difficulty going from the small finger to 
the thumb and grip strength of 2/5 bilaterally, although 
"maybe secondary to less than maximum effort."  The 
examination of the knees was unremarkable except for 
bilateral flexion to "120 degrees plus."  Similarly, the 
ankles were normal except for bilateral plantar flexion 
limited to 40 degrees.  The lumbar spine examination revealed 
flexion to 70 degrees and extension, bilateral lateral 
bending, and bilateral rotation to 20 degrees, with the 
veteran able to go no further on each motion because of pain.  

As to diagnostic and clinical test results, the sed rate was 
15 out of a normal 16.    X-rays of the lumbar spine revealed 
atherosclerosis, degenerative changes, and slight 
retrolisthesis of L5 on S1.  X-rays of the bilateral knees 
revealed no definite abnormalities.  With the shoulders, x-
rays revealed mild arthritic changes and a couple of cysts on 
the lateral end of the left clavicle that were "maybe" 
secondary to arthritis or represented small simple cysts.  X-
rays of the cervical spine revealed degenerative changes with 
narrowing of C6-C7 disc space, anterolateral osteophytes, and 
possible narrowing of the left neural foramina at C6-C7.  
Mild degenerative changes of the ankles, status post surgery 
on both dorsal calcaneus for dorsal calcaneal spurs, were 
also noted upon x-rays.

Based on these findings, the examiner rendered two separate 
diagnoses.  As to Reiter's syndrome, the examiner noted that 
this had been previously diagnosed but was "questionable" 
because the veteran did not give a significant history of 
urethritis and conjunctivitis, only "minimal change" was 
noted radiographically after 30 years of "said illness," 
and the sed rate was "really nonfactorial."  The examiner 
separately rendered a diagnosis of degenerative changes of 
the ankles, cervical spine, lumbosacral spine, and bilateral 
shoulders, with normal radiographs of the knees.

In reviewing the above evidence, the Board has considered 
Diagnostic Code 5002 both in terms of ascertaining the degree 
of the veteran's Reiter's syndrome as an active process and 
determining whether a higher rating is otherwise warranted on 
the basis of combined residuals such as limitation of motion 
or ankylosis.  

As to the question of the active disease process, there is no 
basis for finding symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring three or 
more times a year, as would warrant an increased evaluation 
of 40 percent.  The medical evidence of record contains no 
specific findings to this effect, and indeed the most VA 
examination report, from January 2007, contains an opinion 
indicating that the diagnosis of Reiter's syndrome was 
questionable given the veteran's history, the minimal 
radiographical changes despite 30 years of a disease process, 
and the nonfactorial sed rate.  The Board is well aware of 
the veteran's ongoing complaints of stiffness and pain but 
finds that those complaints, to the extent that they are at 
least in part attributable to Reiter's disease, are fully 
contemplated by the currently assigned 20 percent evaluation 
for the active disease process and are not of the level of 
impairment contemplated by the criteria for the 40 percent 
evaluation.  

The question remains, however, of whether a higher evaluation 
is warranted on the basis of combined residuals such as 
limitation of motion or ankylosis.  As indicated above, the 
veteran has been noted have varying degrees of objective pain 
findings and limitation of motion of multiple joints, 
particularly with the shoulders and the cervical spine.  
Recent x-rays also showed degenerative changes of the ankles, 
cervical spine, lumbosacral spine, and shoulders.  

That notwithstanding, the evidence of record supports the 
finding that the aforementioned joint abnormalities have an 
etiological basis not related to Reiter's syndrome.  In this 
regard, the January 2007 examination findings are notable; 
the examiner questioned the Reiter's syndrome diagnosis in 
part because only minimal radiographic changes had been shown 
after 30 years of the illness and rendered a separate 
diagnosis for the degenerative changes of the ankles, 
cervical spine, lumbosacral spine, and bilateral shoulders.  
Similarly, the VA examiner in May 1998 commented that it was 
difficult to explain the lack of x-ray findings after two 
decades of the diagnosis of Reiter's Syndrome, when 
substantial x-ray evidence of rheumatoid arthritis would be 
expected.  The Board is also cognizant that, in the July 2004 
examination report, the examiner found that fibromyalgia and 
CFS were not related to Reiter's syndrome.  All of this 
evidence indicates a disability picture, with effects on 
multiple joints, that is not causally part of the development 
of Reiter's syndrome.  For this reason, the Board finds that 
a higher evaluation on the basis of combined residuals such 
as limitation of motion or ankylosis is not warranted.

Finally, the veteran has submitted no evidence showing that 
Reiter's Syndrome has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent periods of hospitalization 
during the pendency of this appeal.  The Board is aware that 
the veteran was hospitalized at a VA facility in March and 
April of 1997 and was awarded a temporary total rating under 
38 C.F.R. § 4.29, but he has not been hospitalized since.  As 
such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Overall, the evidence of record does not support an 
evaluation in excess of 20 percent for Reiter's syndrome, and 
the claim for that benefit must be denied.  38 C.F.R. §§ 4.3, 
4.7.

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In the present case, the RO notified the veteran in a 
December 2002 letter of the information and evidence needed 
to substantiate and complete a claim for an increased rating, 
to include notice of what part of that evidence was to be 
provided by the claimant and notice of what part VA would 
attempt to obtain.  While this letter post-dated the appealed 
rating decision, that decision was issued several years prior 
to the enactment of the relevant laws and regulations 
regarding notice requirements cited above.

Subsequent to that letter, however, the United States Court 
of Veterans Appeals (Court) set forth specific notification 
requirements for increased rating cases in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In this decision, the Court 
found that, at a minimum, adequate notice requires that: (1) 
VA notify the claimant that, to substantiate such a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the veteran was furnished with notice letters 
in December 2002 and July 2004, as well as a March 2006 
letter notifying him that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
December 2002 letter contained basic information as to the 
need for evidence showing an increase in severity, and the 
July 2004 letter included references to medical and non-
medical evidence that might support the veteran's claim.  
Neither letter, however, contained information in terms of 
Diagnostic Code 5002 or specific measurements or test 
results.  As these letters did not provide the type of 
notification set forth in the specific requirements of 
Vazquez-Flores, the veteran has received inadequate notice, 
and the Board must proceed with an analysis of whether this 
error prejudiced him.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this regard, the Court in Vazquez-Flores noted that, in 
determining prejudicial error, consideration was warranted of 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Id. at 46.  Here, the veteran was 
provided with the applicable criteria of Diagnostic Code 5002 
in a July 1997 Statement of the Case, and those criteria were 
reconsidered in multiple Supplemental Statements of the Case 
issued between July 2006 and January 2008.  While such action 
does not constitute notice per se, the Board finds that this 
action falls into the category of the "extensive 
administrative appellate proceedings" cited in Vazquez-
Flores.  Moreover, each Supplemental Statement of the Case 
was accompanied by a letter informing the veteran of his 
right to provide a response, and on multiple occasions he in 
fact responded by submitting additional evidence in support 
of his claim.  Also, in a January 2006 VA Form 646 (Statement 
of Accredited Representative in Appealed Case), the veteran's 
representative specifically indicated that he was resting the 
appeal on the answer to the Statement of the Case and the 
hearing on appeal and had no further argument.  

The Board has also reviewed the record to determine whether 
the veteran had actual knowledge of the evidence needed to 
support his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007) (actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what is necessary to 
substantiate a claim).  Here, the veteran provided testimony 
at a May 2006 Travel Board hearing, in which he noted ongoing 
treatment, listed his current symptoms of Reiter's syndrome, 
and described the effect that the disease had on his 
occupational capacity.  This testimony demonstrates the 
veteran's awareness of the elements necessary to substantiate 
his claim for an increased evaluation for that disability.

For all of these reasons, the Board finds that any notice 
errors with regard to the requirements of Vazquez-Flores are 
not prejudicial, inasmuch as they did not affect the 
"essential fairness of the adjudication."  Sanders v. 
Nicholson, 487 F.3d at 889.

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's service medical records 
and VA, private, and Social Security Administration treatment 
records have been obtained, and he has been afforded multiple 
VA examinations during the pendency of this appeal.

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an increased evaluation for Reiter's syndrome, 
currently evaluated as 20 percent disabling, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


